Case 1:19-mj-03608-UA Document 8 Filed 05/30/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA Affirmation in Support of
Application for Order of Continuance
Vv.
19 Mag. 3608
JOHN LAMBERT,
a/k/a “Eric Pope,”
Defendant.
State of New York )
County of New York : SS.
Southern District of New York )

Benjamin Woodside Schrier, pursuant to Title 28, United States Code, Section 1746,
hereby declares under penalty of perjury:

1. am an Assistant United States Attorney in the Office of Geoffrey $. Berman, United
States Attorney for the Southern District of New York. I submit this affirmation in support of an
application for an order of continuance of the time within which an indictment or information
would otherwise have to be filed, pursuant to 18 U.S.C. § 3161(h)(7)(A).

2. The defendant was charged in a complaint dated April 11, 2019, with violations of 18
U.S.C. §§ 1349, 1343, and 2. The defendant was arrested on April 16, 2019, presented before
Mapistrate Judge Clifton Corker of the Eastern District of Tennessee on April 16, 2019, and
presented before Magistrate Judge Kevin N. Fox of the Southern District of New York on April
29, 2019. At his presentment before Judge Fox, the defendant was represented by Julia Gatto,
Esq., of the Federal Defenders of New York, and ordered bailed. The defendant is currently

represented by Gary A. Peters, Esq.
Case 1:19-mj-03608-UA Document 8 Filed 05/30/19 Page 2 of 2

3. At the initial presentment, Ms. Gatto consented to a waiver of her client’s right pursuant
to Rule 5.1 of the Federal Rules of Criminal Procedure to a preliminary hearing within 14 days of
the initial appearance. Accordingly, under the Speedy Trial Act, the Government initially had
until May 16, 2019 within which to file an indictment or information.

4. Defense counsel and I have had discussions regarding a possible disposition of this
case beginning on April 29, 2019 and continuing to as recently as May 13,2019. The negotiations
have not been completed and we plan to continue our discussions, but do not anticipate a resolution
before the deadline under the Speedy Trial Act expires on May 16, 2019.

5. Therefore, the Government is requesting a 30-day continuance until June 15, 2019, to
continue the foregoing discussions and reach a disposition of this matter. On May 13, 2019, I
personally communicated with Mr. Peters, who specifically consented to this request on behalf of
his client.

6. For the reasons stated above, the ends of justice served by the granting of the requested

continuance outweigh the best interests of the public and defendant in a speedy trial.

Dated: New York, NY
May 13, 2019

Bénja Woodside $chrier
Assistant United States Attorney
(212) 637-1062
